EXHIBIT FOR IMMEDIATE RELEASE CHARMING SHOPPES REPORTS FIRST QUARTER RESULTS; PROVIDES OUTLOOK FOR SECOND QUARTEROF FISCAL 2009 Bensalem, PA, May 21, 2008 – Charming Shoppes, Inc. (NASDAQ:CHRS) a leading multi-brand, multi-channel specialty apparel retailer specializing in women's plus-size apparel, today reported sales and operating results for the first quarter ended May 3, 2008.The Company today also provided its initial earnings outlook for the second fiscal quarter ending August 2, 2008. Thirteen Weeks Ended May 3, For the thirteen weeks ended May 3, 2008, the Company reported income from continuing operations of $0.7 million, or $0.01 per diluted share.This compares to income from continuing operations of $26.5 million, or $0.20 per diluted share for the thirteen weeks ended May 5, 2007.The Company’sincome from continuing operations for the first quarter ended May 3, 2008 includes after-tax charges of $2.2 million, or $0.02 per diluted share, related to previously announced consolidation and streamlining initiatives, and $2.4 million, or $0.02 per diluted share, for advisory and legal fees arising out of the proxy contest which was settled on May 8, 2008. The Company’s first quarter results for the current and prior year periods exclude the income statement impact of the non-core misses apparel catalog titles within the Company’s Direct-to-Consumer segment, which have been classified as a “discontinued operation”.This is related to the Company’s April 25, 2008 announcement that it is exploring a broad range of operating and strategic alternatives, which is expected to result in the sale of its non-core misses apparel catalog titles. Net sales from continuing operations for the thirteen weeks ended May 3, 2008 decreased 8% to $641.3 million, compared to net sales from continuing operations of $696.6 million for the thirteen weeks ended May 5, 2007.Net sales from continuing operations exclude sales related to the Company’s non-core misses catalogs, operating results of which are accounted for in the “loss from operations of discontinued component” section of the Company’s accompanying Statement of Operations. · Net sales for the Company’s Retail Stores segment were $614.9 million during the thirteen weeks ended May 3, 2008, a decrease of 10% compared to $686.7 million during the thirteen weeks ended May 5, 2007.Consolidated comparable store sales for the Company’s Retail Stores segment decreased 13% during the thirteen weeks ended May 3, 2008, compared to flat comparable store sales during the thirteen weeks ended May 5, 2007. · Net sales from continuing operations for the Company’s Direct-to-Consumer segment were $26.9 million during the thirteen weeks ended May 3, 2008, compared to $10.3 million during thethirteen weeks ended May 5, 2007. Commenting on sales and operating results for the quarter, Dorrit J. Bern, Chairman, Chief Executive Officer and President of Charming Shoppes, Inc. stated, “We continue to be disappointed with our overall sales performance, which has been impacted by downward traffic trends to our stores.As we manage through this challenging environment, it has been our strategy to operate with much leaner inventories in order to protect and improve our merchandise margins.Our same store inventories were 13% lower at the end of the quarter, compared to a year ago, and as a result, our merchandise margins improved compared to our first quarter ended May 5, 2007.Our promotional strategy during the first quarter was less aggressive as compared to a year ago, and as a result, we experienced increases in our average dollar sale.We continue to see strong positive customer response to our Right Fit pant programs, which are being rolled out in both denim and wear-to-work offerings at our Lane Bryant and Catherines brands, and are planned to be expanded to the Fashion Bug brand during August.We have also seen solid improvement in the performance of our intimate apparel departments, particularly at our Lane Bryant and Fashion Bug brands.However, the positive response to our spring merchandise offerings, as outlined above, has been more than offset by the reduced demand for our core merchandise offerings.We are working diligently to mitigate our same store sales decreases, and will continue to address the balance of our fashion apparel offerings in order to better meet our customers’ needs.” Comparable store sales by retail brand for the three months ended May 3, 2008, were: Lane Bryant Stores(1) -12% Fashion Bug Stores -12% Catherines Stores -16% Consolidated Retail Store Brands -13% (1) Includes Lane Bryant Outlet Stores Net sales from continuing operations by brand for the three months ended May 3, 2008 and May 5, 2007: Three Months Three Months Ended 5/3/08 Ended 5/5/07 ($ in millions) ($ in millions) Lane Bryant(1) $298.3 $323.2 Fashion Bug $223.9 $258.0 Catherines $86.8 $100.8 Direct-to-Consumer $26.9 $10.3 Other (2) $5.4 $4.3 Consolidated Net Sales from Continuing Operations $641.3 $696.6 (1)
